Exhibit 4.1 NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE HEREUNDER HAVE BEEN REGISTERED UNDER THE SECURITIES ACT (AS DEFINED BELOW), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT (II) UNLESS SOLD OR TRANSFERRED TO A “QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT OR (III) UNLESS SOLD PURSUANT TO RULE DIGITAL POWER CORPORATION COMMON STOCK PURCHASE WARRANT , 2017 THIS CERTIFIES THAT, for value received, the Holder is entitled to purchase, and DIGITAL POWER CORPORATION ., a California corporation (the “ Company ”), promises and agrees to sell and issue to the Holder, at any time, or from time to time, during the Exercise Period, up to shares of Common Stock, no par value per share (the “ Common Stock ”), of the Company, at the Exercise Price, subject to the provisions and limitations and upon the terms and conditions hereinafter set forth. This Warrant is one of the Warrants issued by the Company pursuant to that certain Preferred Stock Purchase Agreement dated as of February , 2017 (the “ Purchase Agreement ”) pursuant to which the Company has offered and sold to the purchaser named therein shares of its Series B Preferred Stock (the “ Preferred Shares ”) and Warrants. 1. Definitions of Certain Terms . Capitalized terms used and not otherwise defined herein shall have the meanings set forth in the Purchase Agreement. In addition to the terms defined elsewhere in this Warrant, the following terms have the following meanings: (a)“ Business Day ” means a day on which banks are open for business in the city of New York. (b)“ Commission ” means the U.S. Securities and Exchange Commission. (c)“ Exchange Act ” means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. (d)“ Exercise Price ” means the price at which the Holder may purchase one share of Common Stock upon exercise of this Warrant as determined from time to time pursuant to the provisions hereof. The initial Exercise Price is $0.70 per share, subject to adjustment as provided herein. (e) “ Expiration Date ” means the 60-month anniversary of the Initial Exercise Date. (f)“ Holder ” means a record holder of the Warrant or shares of Common Stock obtained or obtainable upon exercise of the Warrant, as applicable. The initial Holder is Philou Ventures, LLC. (g)“ Initial Exercise Date ” means the first Business Day following the six-month anniversary of the Issue Date. (h)“ Issue Date ” means February , 2017. (i)“ Securities Act ” means the Securities Act of 1933, as amended. (j)“ Warrant ” means this Common Stock purchase warrant and any warrant or warrants hereafter issued as a consequence of the exercise or transfer of this warrant in whole or in part. 2. Exercise of Warrant. (a) Manner of Exercise . (i) Cash Exercise . This Warrant may be exercised, in whole or in part, at any time or from time to time, during the period commencing as of 9:30:01 a.m., New York time, on the Initial Exercise Date and ending as of 5:30 p.m., New York time, on the Expiration Date (the “ Exercise Period ”), for fully paid and non-assessable shares of Common Stock (the “ Warrant Shares ”), for an exercise price per share equal to the Exercise Price, by delivery to the Company at its headquarters, or at such other place as is designated in writing by the Company, of: (1)a duly executed Notice of Exercise, substantially in the form of Attachment I attached hereto and incorporated by reference herein; (2)this Warrant; and (3)subject to Section 2(a)(ii) below, payment of an amount in cash equal to the product of the Exercise Price multiplied by the number of Warrant Shares being purchased upon such exercise, with such payment being in the form of a wire transfer of immediately available U.S. funds to an account designated in writing by the Company. The date on which the Company receives the Notice of Exercise, this Warrant, and the Exercise Price payable with respect to the Warrant Shares being purchased shall be deemed to be the date of exercise (the “ Date of Exercise ”). (ii) Cashless Exercise . Notwithstanding the provisions of Section2(a)(i)(3) above (requiring payment by wire transfer), the Company agrees that, if at the time of exercise hereof there is no effective registration statement registering, or the prospectus contained therein is not available for, the issuance of the Warrant Shares to the Holder, then unless otherwise prohibited by applicable law, the Holder shall have the right to exercise this Warrant in full or in part on a cashless basis, computed using the following formula: X Y (A - B) A Where: X The number of Warrant Shares to be issued to the Holder pursuant to this cashless exercise; Y The number of Warrant Shares in respect of which the net issue election is made; A The Fair Market Value (as defined below) of one Warrant Share at the time the cashless exercise election is made; and B The Exercise Price then in effect at the time of such exercise. The term “Fair Market Value” shall mean, on any given day: (A)if the class of Warrant Shares is exchange-traded, the average of the closing sales prices per share of the class of Warrant Shares for the ten (10) consecutive trading days ending on the day that is two (2) trading days prior to the applicable date of determination of Fair Market Value; or (B)if the class of Warrant Shares is not listed or admitted to trading on any securities exchange but is regularly traded in any over-the-counter market, then the average of the bid and ask prices per share of the class of Warrant Shares for the ten (10) consecutive trading days ending on the day that is two (2) trading days prior to the applicable date of determination of Fair Market Value; or (C)if the class of Warrant Shares is not traded as described in clauses(A) or (B), then the per share fair market value of the class of Warrant Shares as determined in good faith by the Company’s Board of Directors. -2- (b) Delivery of Certificates . Certificates for Warrant Shares purchased hereunder shall be transmitted by the transfer agent of the Company to the Holder by crediting the account of the Holder’s prime broker with the Depository Trust Company (“
